The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 27, 2020

                               2020COA130

No. 19CA1144, Welch v. Colorado State Bd. of Plumbing —
Professions and Occupations — Plumbers — Apprentices;
Constitutional Law — Due Process

     A division of the court of appeals considers whether section

12-58-117, C.R.S. 2018, repealed and replaced by section 12-155-

124, C.R.S. 2019, of the Plumbing Practice Act is unconstitutionally

vague and, in doing so, applies principles of statutory construction

to determine whether the statute requires line-of-sight supervision

of plumbing apprentices at the job site. The division concludes that

section 12-155-124 is not void for vagueness because the terms

here challenged, although ambiguous, are capable of a

constitutional construction. Because the division concludes that

section 12-155-124 only requires that a licensed plumber

supervising apprentices be within a sufficient distance of the
apprentice, whether in or outside a building, in order to monitor,

inspect, and sign off on the apprentice’s work with reasonable

frequency, the division vacates the Board’s order.
COLORADO COURT OF APPEALS                                         2020COA130


Court of Appeals No. 19CA1144
Colorado State Plumbing Board Nos. 2016-1285 & 2016-2488


Michael E. Welch and Confidence Plumbing Co., Inc.,

Appellants,

v.

Colorado State Plumbing Board,

Appellee.


                               ORDER VACATED

                                 Division II
                         Opinion by JUDGE PAWAR
                         Román and Tow, JJ., concur

                         Announced August 27, 2020


Springer and Steinberg, P.C., Jeffrey A. Springer, Aaron C. Acker, Craig L.
Pankratz, Denver, Colorado, for Appellants

Philip J. Weiser, Attorney General, Cristel Shepherd, Assistant Attorney
General, Denver, Colorado, for Appellee
¶1    In this appeal from an agency hearing, we consider, for the

 first time, whether the Plumbing Practice Act requires “line-of-sight”

 supervision of an apprentice plumber. As necessarily interrelated

 with that inquiry, we determine what supervision “at the job site”

 means in the same statute. Applying principles of statutory

 construction, we conclude that the statute does not require

 line-of-sight supervision, and that to “supervise apprentices at the

 job site” requires that a licensed plumber be within a sufficient

 distance of the apprentice, whether in or outside a building, in

 order to monitor, inspect, and sign off on the apprentice’s work with

 reasonable frequency.

                      I. Procedural Background

¶2    Confidence Plumbing Co., Inc. (Confidence) and its owner,

 Michael E. Welch, appeal the order of the Colorado State Plumbing

 Board (Board) disciplining them for violations of the Plumbing

 Practice Act. §§ 12-58-101 to -117, C.R.S. 2018, repealed and




                                   1
replaced by §§ 12-155-101 to -124, C.R.S. 2019.1 The Board2 found

that Mr. Welch and Confidence violated section 12-155-124, C.R.S.

2019, by allowing a plumbing apprentice to use a soldering torch

without having line-of-sight supervision from a licensed plumber.

As a result, the Board imposed a $2300 fine against Mr. Welch and

Confidence, suspended Mr. Welch’s journeyman and master

plumber licenses for five years, and suspended Confidence’s

plumbing contractor registration for five years. On appeal, Mr.

Welch and Confidence challenge the constitutionality of section

12-155-124, as well as the Board’s adoption of the interpretation of

the Administrative Law Judge (ALJ) that “supervision” under that

section requires line-of-sight oversight of apprentices at the job site.




1 In particular, section 12-58-117, C.R.S. 2018, was relocated to
section 12-155-124, C.R.S. 2019, with only minor nonsubstantive
changes that are not relevant to this dispute. Ch. 136, sec. 1,
§ 12-155-124, 2019 Colo. Sess. Laws 1010.
2 We note that the Board (through the Attorney General) is both the

petitioner that prosecuted enforcement before the administrative
law judge, as well as the reviewing entity (through the Board’s
conflicts program director) that issued the final order on appeal.
While this is the normal procedure, we attempt to minimize
confusion by referring to the petitioner as the Attorney General and
the reviewing entity as the Board.

                                   2
¶3    Though we disagree with Mr. Welch and Confidence that

 section 12-155-124 is unconstitutional, we agree that the Board

 incorrectly interpreted section 12-155-124 in applying it to Mr.

 Welch’s conduct. We therefore vacate the Board’s order.

                          II. Relevant Facts

¶4    In 2016, a plumbing apprentice working for Confidence

 performed plumbing work in an unfinished house that was part of a

 master-planned community in Aurora, Colorado. Pursuant to the

 Plumbing Practice Act, a registered plumbing apprentice may

 perform plumbing work without a license, provided that he or she is

 “under the supervision of a licensed plumber.” § 12-155-124(1).

 “Supervision requires that a licensed plumber supervise apprentices

 at the job site.” Id.

¶5    A building inspector for the city of Aurora saw the apprentice

 using a soldering torch on a domestic water line. The inspector also

 saw that a licensed plumber was not in the house with the

 apprentice. Based on his observations, the building inspector filed

 a complaint with the Board, alleging that Mr. Welch and Confidence

 had engaged in “unlicensed practice.” In a response to the

 complaint, Mr. Welch stated:


                                   3
           [W]e did and do have a licensed supervisor on
           the jobsite when plumbing installations are
           performed. It should be noted, however, that a
           jobsite is not just one building in residential
           construction, but several homes located in a
           larger community. The supervisor may not
           have been in that particular home at the time
           of the complaint, but he was on site.

¶6    Upon referral from the Board, the Attorney General filed a

 petition with the Office of Administrative Courts, charging Mr.

 Welch and Confidence with failing to supervise the apprentice in

 violation of section 12-155-124.3 The petition requested that (1) Mr.

 Welch’s journeyman and master plumber licenses be placed on

 probation for five years; (2) Confidence’s contractor registration be

 placed on probation for five years; and (3) Mr. Welch and

 Confidence pay a fine of $2300. See § 12-58-110, C.R.S. 2018,

 repealed and replaced by § 12-155-113, C.R.S. 2019.

¶7    The ALJ held a hearing on the petition. Several witnesses

 testified regarding supervision of plumbing apprentices at job sites,

 including Mr. Welch, the building inspector, a journeyman plumber




 3The petition included an additional charge against Mr. Welch and
 Confidence for failing to supervise a different plumbing apprentice,
 but the ALJ found that the Attorney General failed to prove its
 allegations as to that charge. That charge is not at issue on appeal.

                                    4
 and former Confidence employee, and the Board’s program director.

 The ALJ also heard evidence regarding a citation brought against

 Mr. Welch and Confidence several years earlier for failure to

 supervise an apprentice on two separate occasions that resulted in

 a stipulation in which Mr. Welch and Confidence agreed to a fine.

¶8    The ALJ issued an initial decision order, finding that Mr.

 Welch and Confidence violated section 12-155-124. The ALJ

 specifically concluded that section 12-155-124 requires licensed

 plumbers to maintain line-of-sight supervision over apprentices

 using soldering torches and that “job site” means the same building

 in which the apprentice is working. In so concluding, the ALJ cited

 the testimony from Confidence’s former employee as particularly

 persuasive regarding line-of-sight supervision for apprentices using

 soldering torches.

¶9    The ALJ did not impose the sanctions requested in the

 petition, however, finding them “too harsh.” Instead, the ALJ

 placed Mr. Welch’s master and journeyman plumber licenses and

 Confidence’s contractor registration on probation for one year and

 imposed a $500 fine, pursuant to section 12-155-113.




                                   5
¶ 10   Mr. Welch and Confidence, as well as the Attorney General,

  filed exceptions to the ALJ’s initial order. The Attorney General

  modified the originally requested sanctions, seeking instead to

  suspend Mr. Welch’s plumber licenses and Confidence’s contractor

  registration for one year, in lieu of placing them on probation. Mr.

  Welch and Confidence responded that section 12-155-124 is

  unconstitutionally vague; section 12-155-124 does not require

  line-of-sight supervision; and the ALJ improperly relied on the

  former employee’s testimony in interpreting the statute.

¶ 11   In its final order, the Board adopted the ALJ’s findings of

  evidentiary fact and ultimate conclusions, determining that section

  12-155-124 requires line-of-sight supervision at the job site over

  apprentices using soldering torches. However, the Board declined

  to resolve the meaning of “job site,” noting that “there was no need

  for the Administrative Court to determine whether a ‘jobsite’ is a

  single house identified on a permit or a group of homes in a

  development — either way line-of-sight supervision is required while

  an apprentice solders a domestic water line.” The Board also found

  that it lacked jurisdiction to address Mr. Welch and Confidence’s

  constitutional challenge to section 12-155-124. Citing Mr. Welch


                                    6
  and Confidence’s prior offense for failing to supervise an apprentice,

  as well as the “high potential for fire when soldering with a torch,”

  the Board determined that harsher sanctions were warranted than

  those the ALJ had imposed. It suspended Mr. Welch’s master and

  journeyman plumber licenses and Confidence’s contractor

  registration for five years and imposed a $2300 fine.

¶ 12   Mr. Welch and Confidence appeal the Board’s final order,

  contending that (1) section 12-155-124 is unconstitutionally void

  for vagueness; (2) the Board erred by adopting the ALJ’s

  interpretation of section 12-155-124 to require line-of-sight

  supervision when apprentices use soldering torches; and (3) the

  Board erred by determining that the ALJ properly relied on

  Confidence’s former employee’s testimony as the basis for her

  interpretation of the statute. We disagree with Mr. Welch and

  Confidence’s claim that the statute is unconstitutionally vague. We

  agree, however, that the Board erroneously interpreted the statute.

  Because we vacate the order, we need not address Mr. Welch and

  Confidence’s third contention.




                                     7
           III. Section 12-155-124 Is Not Void for Vagueness

¶ 13   Mr. Welch and Confidence contend that section 12-155-124

  violates due process and must be declared void because it contains

  impermissibly vague terms and standards. They argue that section

  12-155-124 is vague because it fails to clearly define “supervision,”

  “job site,” and “supervise apprentices at the job site,” leaving

  plumbing licensees without appropriate guidance for the

  supervision of apprentices. We conclude that section 12-155-124 is

  not void for vagueness because the challenged terms, although

  ambiguous, are capable of a constitutional construction.

                             A. Jurisdiction

¶ 14   Administrative agencies do not have the authority to determine

  the constitutionality of statutes they are charged with enforcing.

  Arapahoe Roofing & Sheet Metal, Inc. v. City & Cty. of Denver, 831

  P.2d 451, 454 (Colo. 1992). “That function may be exercised only

  by the judicial branch of government.” Id. In cases involving direct

  review of agency action, the court of appeals has initial jurisdiction

  to review the constitutionality of a statute. Celebrity Custom

  Builders v. Indus. Claim Appeals Office, 916 P.2d 539, 541 (Colo.

  App. 1995).


                                     8
              B. Burden of Proof and Standard of Review

¶ 15   In determining the constitutionality of a statute, we begin with

  the presumption that the statute is valid. Coffman v. Williamson,

  2015 CO 35, ¶ 13. The burden is on the party challenging the

  statute to prove it is unconstitutional beyond a reasonable doubt.

  Id. Statutory terms should be construed in a manner that

  preserves the statute’s constitutionality. People v. Zapotocky, 869

  P.2d 1234, 1240 (Colo. 1994). If the statute is capable of multiple

  constructions, one of which is constitutional, the constitutional

  interpretation should be adopted. Id.

¶ 16   We review an agency’s statutory interpretation de novo.

  Lobato v. Indus. Claim Appeals Office, 105 P.3d 220, 223 (Colo.

  2005). We may defer to the agency’s interpretations of its governing

  statutes, but “we ‘are not bound by an agency decision that

  misapplies or misconstrues the law.’” Welby Gardens v. Adams Cty.

  Bd. of Equalization, 71 P.3d 992, 1000 (Colo. 2003) (quoting El Paso

  Cty. Bd. of Equalization v. Craddock, 850 P.2d 702, 704-05 (Colo.

  1993)). The agency’s reading of a statute cannot alter the statutory

  language by adding or subtracting words. Holcomb v. Jan-Pro

  Cleaning Sys., 172 P.3d 888, 894 (Colo. 2007).


                                    9
¶ 17   Our primary task in construing a statute is to ascertain and

  give effect to the intent of the legislature. People v. Iannicelli, 2019

  CO 80, ¶ 19. To determine legislative intent, we look first to the

  plain language of the statute, giving the words their common

  meanings. Id. We must read and consider the statute as a whole

  “to give consistent, harmonious, and sensible effect to all its parts.”

  State v. Nieto, 993 P.2d 493, 501 (Colo. 2000) (quoting People v.

  Dist. Court, 713 P.2d 918, 921 (Colo. 1986)). And we must avoid

  statutory constructions that would lead to illogical or absurd

  results. Iannicelli, ¶ 20.

¶ 18   If the statutory language is clear and unambiguous, we must

  interpret the statute as written. Zapotocky, 869 P.2d at 1238. If,

  however, the intended meaning of the statutory language is unclear

  and the statute is capable of more than one reasonable

  construction, the statute is considered ambiguous, and we may

  apply a body of accepted intrinsic and extrinsic aids in order to

  discern legislative intent. Id.; see also Holcomb, 172 P.3d at 890.

  Such interpretive aids include “[t]he common law or former

  statutory provisions, including laws upon the same or similar

  subjects”; the legislative declaration and purpose of the statute; and


                                     10
  the consequences of a particular interpretation. § 2-4-203(1)(d),

  C.R.S. 2019; Gallion v. Colo. Dep’t of Revenue, 171 P.3d 217, 221-22

  (Colo. 2007).

                                C. Analysis

                   1. Section 12-155-124 Is Ambiguous

¶ 19   A “[p]lumbing apprentice” is “any person, other than a master,

  journeyman, or residential plumber, who, as his or her principal

  occupation, is engaged in learning and assisting in the installation

  of plumbing.” § 12-155-103(9), C.R.S. 2019. The Plumbing

  Practice Act requires that apprentices be supervised by licensed

  plumbers.

              Any person may work as a plumbing
              apprentice for a registered plumbing
              contractor but shall not do any plumbing work
              for which a license is required pursuant to this
              article 155 except under the supervision of a
              licensed plumber. Supervision requires that a
              licensed plumber supervise apprentices at the
              job site. One licensed journeyman plumber,
              master plumber, or residential plumber shall
              not supervise more than three apprentice
              plumbers at the same job site.

  § 12-155-124(1). A plumber charged with supervising an

  apprentice is responsible for the apprentice’s work, and the

  plumber’s license may be revoked, suspended, or denied, under


                                     11
  section 12-155-113, for improper work performed under his or her

  supervision. § 12-155-124(2).

¶ 20   But what does supervision of apprentices at the job site

  require for compliance with section 12-155-124? The Board

  resolved this question by requiring line-of-sight supervision over

  apprentices using soldering torches at the job site. However, in

  looking to the plain language of the statute, we see that section

  12-155-124 does not expressly provide that compliance requires

  this specific degree of supervision. See Bd. of Educ. v. Wilder, 960

  P.2d 695, 703 (Colo. 1998) (laws must provide fair notice of what

  conduct is prohibited or mandated, or risk inviting arbitrary and

  discriminatory enforcement). The plain language of the statute says

  “[s]upervision requires that a licensed plumber supervise

  apprentices at the job site” and that one licensed plumber shall not

  supervise more than three apprentices at the same job site.

  § 12-155-124(1) (emphasis added).

¶ 21   Despite legislating the supervision of apprentices — violation

  of which may result, as it did here, in a five-year license suspension

  and a $2300 fine — the Plumbing Practice Act does not define

  “supervision,” “supervise,” or “job site” anywhere in its text. And


                                    12
  the Board has not provided any written guidance in the form of

  rules or position statements to assist individuals in the plumbing

  trade in ensuring compliance with the statute.

¶ 22   Because the terms in question are not defined by statute, we

  first look to their dictionary meanings. Cowen v. People, 2018 CO

  96, ¶ 14. The terms “job site” and “supervise” or “supervision” are

  defined broadly by both common and technical dictionaries.

¶ 23   The common dictionary definition of “supervise” is “to be in

  charge of.” Merriam-Webster Dictionary, https://perma.cc/X8D2-

  3XEC. The term “job site” does not have its own common dictionary

  definition, but in the context of this case, we can combine the

  definitions of “job” and “site” to ascertain the common meaning of

  the full term. The word “job” means “the object or material on

  which work is being done,” Merriam-Webster Dictionary,

  https://perma.cc/F9XY-XWM9, and “site” means “the spatial

  location of an actual or planned structure or set of structures (such

  as a building, town, or monuments),” or, alternatively, “the place,

  scene, or point of an occurrence or event,” Merriam-Webster

  Dictionary, https://perma.cc/3JNM-67MA. In combining these

  definitions within the context of plumbing, “supervise apprentices


                                   13
  at the job site” means for a licensed plumber to be in charge of

  apprentices at the spatial location of an actual or planned structure

  or set of structures on which, or the place or scene where, plumbing

  work is being done.

¶ 24   As defined by a technical construction dictionary,

  “supervision” means “[d]irection of work performed by the

  contractor’s (or others) workers on site, as specifically defined by

  the contract.” RSMeans Illustrated Construction Dictionary 307

  (student ed. 2012). And “job site” means “[t]he area within the

  defined boundaries of a project.” Id. at 170. Combining these

  technical definitions, we see that “supervise apprentices at the job

  site” means for a supervising plumber to direct the work performed

  by apprentices in the area within the defined boundaries of a

  project, as specifically defined by the applicable contract.

¶ 25   In reviewing these definitions, we conclude that their common

  meanings are insufficient to resolve the questions at issue —

  namely, what is practically required of a licensed plumber to

  supervise or “be in charge of” an apprentice, and what is the

  physical proximity required of the licensed plumber in relation to

  the apprentice’s location?


                                    14
¶ 26    The commonly accepted definitions leave the challenged terms

  susceptible to more than one reasonable interpretation, as is

  illustrated by the testimony elicited during the ALJ hearing. At the

  hearing, several witnesses testified as to their understanding of

  what is required to “supervise apprentices at the job site” based on

  their plumbing experience. Their testimony establishes consensus

  that a single “job site” is generally associated with a single

  construction permit number. But ambiguity remains: What does

  supervision “at the job site” contemplate when multiple buildings in

  a planned residential community are encompassed within a single

  permit?

¶ 27    Based on the witnesses’ hearing testimony, we can discern at

  least three possible interpretations of “supervise apprentices at the

  job site”:

        (1)    A licensed plumber must be in the same building as and

               have direct line-of-sight of an apprentice at all times

               when the apprentice is performing plumbing work.

        (2)    As a general rule, a licensed plumber should accompany

               an apprentice in the same building, but that is not

               always required, especially if an emergency arises for


                                      15
              which the licensed plumber must leave. Apprentices

              should only be permitted to use soldering torches with

              direct line-of-sight supervision.

       (3)    A licensed plumber need not be in the same building as

              the apprentice but must be in one of the buildings under

              construction on the permit and must inspect and sign off

              on the apprentice’s work.

¶ 28   Based on this testimony, the ALJ derived her own

  interpretation of section 12-155-124: a licensed plumber must

  remain in the same building in which an apprentice is working and

  is required to maintain line-of-sight supervision over apprentices

  using soldering torches.

¶ 29   Because the intended scope of section 12-155-124 is unclear

  and, as the testimony reveals, capable of more than one reasonable

  construction, we conclude that section 12-155-124 is ambiguous.

  Holcomb, 172 P.3d at 890; Zapotocky, 869 P.2d at 1238. We must

  therefore turn to other tools of statutory interpretation to guide our

  analysis.




                                     16
            2. Common Law and Laws on Similar Subjects

¶ 30   Section 12-155-124 has not previously undergone judicial

  scrutiny. In doing so now, we first look to the construction of laws

  on similar subjects for assistance. Town of Erie v. Eason, 18 P.3d

  1271, 1276 (Colo. 2001). Like the Plumbing Practice Act,

  Colorado’s statutes governing the practice of electricians are also

  found in Title 12, Business Professions and Occupations. See

  §§ 12-115-101 to -124, C.R.S. 2019. And also like the Plumbing

  Practice Act, the statutes regulating electricians contain a provision

  for the supervision of apprentices by licensees, see § 12-115-115,

  C.R.S. 2019, and a provision for disciplinary action against a

  licensee for failure to supervise apprentices properly, see

  § 12-115-122, C.R.S. 2019.

¶ 31   Notably, however, the electrician statutes were substantively

  modified in 2019 to “define[] the difference between supervision and

  direct supervision as it applies to apprentices.” Legislative Council

  of the Colo. Gen. Assembly, Fiscal Note on S.B. 19-156, at 2 (Mar.

  7, 2019), https://perma.cc/K6UY-EDDY; see Ch. 136, sec. 14,

  § 12-115-115, 2019 Colo. Sess. Laws 3204; Ch. 136, sec. 17,

  § 12-115-122, 2019 Colo. Sess. Laws 3207-08.


                                    17
¶ 32   The relevant statutory versions in effect prior to the

  amendments stated:

             (1) Any person may work as an apprentice but
             shall not do any electrical wiring for the
             installation of electrical apparatus or
             equipment for light, heat, or power except
             under the supervision of a licensed electrician.
             The degree of supervision required shall be no
             more than one licensed electrician to supervise
             no more than three apprentices at the jobsite.

             (2) Any electrical contractor, journeyman
             electrician, master electrician, or residential
             wireman who is the employer or supervisor of
             any electrical apprentice working at the trade
             shall be responsible for the work performed by
             such apprentice. . . .

             (3)(b) Such apprentice shall be under the
             supervision of either a licensed electrician or a
             residential wireman as set forth in subsection
             (1) of this section.

  § 12-23-110.5, C.R.S. 2018 (emphasis added). And a licensed

  electrician could be disciplined by the State Electrical Board for

  failure to “adequately supervise an apprentice who is working at the

  trade pursuant to section 12-23-110.5.” § 12-23-118(1)(j), C.R.S.

  2018 (emphasis added).

¶ 33   Following the Department of Regulatory Agencies’ sunset

  review of the article governing the practice of electricians, the



                                     18
  legislature modified the statutes to specifically qualify all

  occurrences of electrician apprentice “supervision” as “direct”:

             (1) Any person may work as an apprentice but
             shall not do any electrical wiring for the
             installation of electrical apparatus or
             equipment for light, heat, or power except
             under the direct supervision of a licensed
             electrician. A licensed electrician shall not
             directly supervise more than three apprentices
             at a job site.

             (2) An electrical contractor, journeyman
             electrician, master electrician, or residential
             wireman who is the employer or direct
             supervisor of any electrical apprentice working
             at the trade is responsible for the work
             performed by the apprentice. . . .

             (3)(b) An apprentice must be under the direct
             supervision of a licensed electrician as set forth
             in subsection (1) of this section.

  § 12-115-115 (emphasis added). And a licensed electrician can now

  be disciplined by the State Electrical Board for failure to

  “adequately directly supervise an apprentice who is working at the

  trade pursuant to section 12-115-115.” § 12-115-122(1)(j)

  (emphasis added).

¶ 34   Furthermore, the legislature added definitions for “direct

  supervision” and “supervision” to the electrician statutory scheme:




                                     19
             “Direct supervision” means that the
             supervising licensed master electrician,
             journeyman electrician, or residential wireman
             is physically present at the same physical
             address where the apprentice is working.

             ....

             “Supervision” means the management of a
             project to ensure that work on the project is
             done correctly and according to the law.

  § 12-115-103(2.5), (12), C.R.S. 2019.

¶ 35   We find these amendments to the electrician statutes

  informative, in that the legislature chose to apply this narrower

  definition of supervision only to electrician apprentices, not to

  plumbing apprentices. If the legislature intended that the

  references to supervision of electrician apprentices referred to direct

  “management of a project to ensure that work on the project is done

  correctly and according to the law,” there would have been no need

  for it to qualify the term.

¶ 36   The legislature could have made similar modifications to the

  analogous sections of the Plumbing Practice Act, but it did not. Cf.

  Mook v. Bd. of Cty. Comm’rs, 2020 CO 12, ¶¶ 34-35 (observing that

  the term “contiguous” as more narrowly defined in other unrelated

  statutes does not contain similar qualification language in the


                                    20
  statute at issue, thereby informing the court’s statutory

  interpretation analysis). “Just as important as what the statute

  says is what the statute does not say. . . . We should not construe

  these omissions by the General Assembly as unintentional.”

  Auman v. People, 109 P.3d 647, 656-57 (Colo. 2005). We therefore

  interpret the legislature’s omission of such qualifying language

  regarding the supervision of apprentices from the Plumbing Practice

  Act as intentional. Id. at 657.

¶ 37   Though nonbinding, we also find support in case law from

  other jurisdictions involving the supervision of subordinates and

  construction at job sites. In a case that required the court to

  determine insurance liability for weather delays in a construction

  project, the United States District Court for the Eastern District of

  Louisiana relied on a dictionary of architecture and construction to

  find that “the term job site means, quite simply, the site of a

  construction project. The term ‘site’ is also defined as ‘the specific

  location of a building or buildings.’” J. Ray McDermott & Co. v. Fid.

  & Cas. Co., 466 F. Supp. 353, 364 (E.D. La. 1979) (emphasis added)

  (citations omitted).




                                    21
¶ 38   And our own supreme court, albeit in dicta, provides

  additional guidance. In a case decided in 1926, the court affirmed

  judgment entered against several plumbing apprentices for

  engaging in plumbing work without a license in violation of a city

  ordinance. Evans v. City & Cty. of Denver, 79 Colo. 533, 247 P. 173

  (1926). The court concluded that the apprentices’ employer had

  “allowed [them] to work alone and without supervision to such an

  extent that the apprentices were really working as journeymen

  plumbers.” Id. at 536, 247 P. at 174. But in so concluding, the

  court declared in dicta that

            [e]ven under the strictest view of it an
            apprentice need not perform every stroke of his
            labor as a learner under the constant eye of the
            master, so long as the superior skill of the
            master appears in the work through his
            directions and instructions given to the
            apprentice.

  Id. (quoting City of St. Louis v. Bender, 154 S.W. 88, 92 (Mo. 1913)

  (Lamm, J., concurring)) (emphasis added).

¶ 39   We find this dictum instructive in at least discounting the

  requirement for line-of-sight supervision of apprentices engaged in

  plumbing work. The Evans court stated that supervision of

  apprentice plumbers under a 1926 city ordinance did not require


                                   22
  “the constant eye of the master,” provided that the supervising

  plumber’s directions and instructions appear in the final product.

  Id. (quoting Bender, 154 S.W. at 92) (Lamm, J., concurring).

¶ 40   Finally, several cases involving violation of the federal

  Occupational Safety and Health Act (OSHA) indicate that direct,

  line-of-sight supervision of trade apprentices is not required. See

  Capital Elec. Line Builders of Kan., Inc. v. Marshall, 678 F.2d 128,

  131 (10th Cir. 1982) (concluding that the supervising licensed

  electrician was not required to actually accompany apprentices in

  the aerial bucket or oversee their work from below because “such a

  requirement would be unreasonable”); Horne Plumbing & Heating

  Co. v. Occupational Safety & Health Review Comm’n, 528 F.2d 564,

  569-70 (5th Cir. 1976) (finding that there was nothing more that

  the supervisor could have done to prevent the OSHA violation “other

  than personally directing the operation himself,” which the court

  determined “would be a wholly unnecessary, unreasonable, and

  infeasible requirement” because, although “the courts have

  emphasized the importance of adequate instruction and supervision

  in safety matters, they have consistently refused to require

  measures beyond those which are reasonable and feasible”); Cape &


                                    23
  Vineyard Div. of New Bedford Gas v. Occupational Safety & Health

  Review Comm’n, 512 F.2d 1148, 1155 (1st Cir. 1975) (“There is

  nothing in the record indicating that prudence would require a

  supervisor or buddy constantly to watch the employee on the pole,

  or that any such practice would be feasible.”).

¶ 41   With this framework in mind, we enlist further guidance from

  other principles of statutory construction.

         3. Legislative Declaration and Purpose of the Statute

¶ 42   The Plumbing Practice Act’s legislative declaration proclaims

  that the purpose of the Act is to safeguard public health. See

  § 12-58-101(2), C.R.S. 2018. And ensuring that plumbing

  apprentices are appropriately supervised certainly falls within the

  purview of this purpose.

            (1) The general assembly hereby finds that:

                  (a) Improper plumbing can adversely
                  affect the health of the public and that
                  faulty plumbing is potentially lethal and
                  can cause widespread disease and an
                  epidemic of disastrous consequences;

                  (b) To protect the health of the public, it
                  is essential that plumbing be installed by
                  persons who have proven their knowledge
                  of the sciences of pneumatics and



                                   24
                  hydraulics and their skill in installing
                  plumbing.

             (2) Consistent with its duty to safeguard the
             health of the people of this state, the general
             assembly hereby declares that individuals who
             plan, install, alter, extend, repair, and
             maintain plumbing systems should be
             individuals of proven skill.

  § 12-58-101, C.R.S. 2018.

¶ 43   Similarly, the Board’s program director testified at the ALJ

  hearing that the public policy behind apprentice supervision is “to

  ensure the correct and safe installation of the plumbing.”

¶ 44   Recalling from above the multiple interpretations offered by

  witnesses during the ALJ hearing of what it means to supervise

  apprentices at the job site, it is apparent that the public safety

  objective can be achieved under each of the perceived

  constructions. Whether a licensed plumber maintains line-of-sight

  supervision of an apprentice during soldering only, accompanies an

  apprentice at all times, or is nearby but returns to inspect and sign

  off on the apprentice’s work, the public policy of ensuring correct

  and safe installation of plumbing can be achieved.

¶ 45   Yet, clear construction of section 12-155-124 remains elusive

  because it does not sufficiently prescribe the level or type of


                                    25
  supervision required. So, taking these safety objectives into

  account, we turn finally to the Board’s interpretation of section

  12-155-124 and consider its consequences.

             4. Consequences of the Board’s Interpretation

¶ 46   In her initial decision, the ALJ concluded that section

  12-155-124 requires licensed plumbers to maintain line-of-sight

  supervision when apprentices use soldering torches and that job

  site refers to the same building in which the apprentice is working.

  In its final order, the Board adopted the ALJ’s ultimate conclusions,

  agreeing that section 12-155-124 requires line-of-sight supervision

  of apprentices using soldering torches, but did not specifically

  define job site, reasoning that line-of-sight supervision necessarily

  requires that the supervising plumber and apprentice be in the

  same building.

¶ 47   As an initial matter, we recall that principles of statutory

  construction prohibit the Board from altering statutory language by

  adding or subtracting words. See Holcomb, 172 P.3d at 894. And

  terms even slightly similar to line-of-sight supervision or those

  alluding to a job site being a single building are nowhere to be

  found in the Plumbing Practice Act. Therefore, the Board


                                    26
  inappropriately altered the language of section 12-155-124 by

  adding words.

¶ 48   Relatedly, and as previously discussed, the legislature recently

  amended the electrician statutes to specify that apprentice

  supervision must be “direct” — with “direct supervision” requiring

  that the supervising electrician “is physically present at the same

  physical address where the apprentice is working.” § 12-115-103.

  As we pointed out, the legislature declined to make similar

  amendments to the Plumbing Practice Act. We further note that,

  though the legislature added language in the electrician statutes to

  delineate between “supervision” and “direct supervision,” it did not

  define “direct supervision” as requiring line of sight. In so noting,

  we are reminded of our supreme court’s declaration that “[j]ust as

  important as what the statute says is what the statute does not

  say.” Auman, 109 P.3d at 656-57.

¶ 49   Furthermore, adopting the Board’s interpretation would lead

  to a construction that is not consistent or in harmony with other

  parts of the statute. See Nieto, 993 P.2d at 501. As discussed

  above in Part III.C.1, section 12-155-124 directs that a licensed

  plumber is not permitted to supervise more than three apprentices


                                    27
  at the same job site. Under the Board’s construction requiring

  line-of-sight supervision, the three apprentices would not only have

  to be in the same building simultaneously but also all working in

  the supervisor’s line of sight, creating potential logistical difficulties,

  or even thwarting the benefit of allowing one supervisor to supervise

  three apprentices.4

¶ 50   Absent clear language from the legislature indicating an intent

  to define “supervise” as line-of-sight supervision, we conclude that

  the Board misconstrued the law by reading additional words into

  section 12-155-124 that do not appear in the statutory language.

  See Holcomb, 172 P.3d at 894. And because we are not bound by

  an agency decision that misapplies or misconstrues the law, see

  Welby Gardens, 71 P.3d at 1000, we decline to endorse the Board’s

  construction.



  4 We acknowledge that the newly amended electrician statutes also
  allow for supervision of up to three electrician apprentices at a job
  site and that the supervision in that context must be “direct.” See
  § 12-115-115, C.R.S. 2019. But “direct” supervision there requires
  only that a supervising electrician be physically present at the same
  physical address where the three apprentices are working. Being
  physically present does not necessarily equate with a line-of-sight
  view, which removes the logistical issue present with the Board’s
  interpretation of the plumbing statute here.

                                      28
       5. What it Means to Supervise Apprentices at the Job Site

¶ 51   None of the previously discussed tools of statutory

  construction, standing alone, provides us with a clear meaning for

  “supervise apprentices at the job site.” But by synthesizing the

  results from our application of these tools, we can arrive at a

  constitutionally valid construction of the statute.

¶ 52   We conclude that to “supervise apprentices at the job site”

  means that a licensed plumber must be within a sufficient distance

  of the apprentice, whether in or outside a building, such that by

  monitoring, inspecting, and signing off on the apprentice’s work

  with reasonable frequency, the correct and safe installation of

  plumbing can be achieved. This construction is wholly consistent

  with each of the statutory canons we examined:

       1. Plain meaning: under our interpretation, a licensed plumber

          will be in charge of apprentices at the spatial location of a

          structure or set of structures on which plumbing work is

          being done by the apprentices.

       2. Laws on similar subjects: cognizant of the legislature’s

          amendments to define “direct supervision” in the electrician

          statutes and intentional omission of similar terms in the


                                    29
          Plumbing Practice Act, our construction does not read into

          the statute words that were not included.

       3. Common law: drawing guidance from our supreme court, an

          apprentice need not be under “the constant eye of the

          master” because the supervising licensed plumber will

          periodically evaluate the apprentice’s work to ensure that

          the directions and instructions provided to the apprentice

          appear in the final product. See Evans, 79 Colo. at 536,

          247 P. at 174 (quoting Bender, 154 S.W. at 92) (Lamm, J.,

          concurring).

       4. Legislative declaration and purpose of the statute: with a

          licensed plumber monitoring, inspecting, and signing off on

          an apprentice’s work with reasonable frequency, the correct

          and safe installation of plumbing can be achieved.

¶ 53   This construction of section 12-155-124 allows us to preserve

  the constitutionality of the statute, as we are required to do. See

  Zapotocky, 869 P.2d at 1240.5



  5To be clear, we do not mean to suggest that the legislature could
  not, if it chose to, specifically provide for line-of-sight supervision,


                                      30
   IV. Mr. Welch and Confidence Did Not Violate Section 12-155-124

¶ 54   Finally, we further conclude that, based on the ALJ’s findings

  of evidentiary fact, Mr. Welch and Confidence did not violate section

  12-155-124.

¶ 55   We have determined that compliance with the statute requires

  that a licensed plumber supervising apprentices be within a

  sufficient distance of the apprentices, whether in or outside a

  building, such that by monitoring, inspecting, and signing off on

  the apprentice’s work with reasonable frequency, the correct and

  safe installation of plumbing can be achieved. In the initial order,

  the ALJ found that the supervising journeyman plumber was

  working near the house in which the apprentice was working when

  the apprentice was using the soldering torch. Moreover, the ALJ




  or define “job site” as a single building or even a more specific locus
  of work. We only hold that, in the absence of such clear language,
  the statute as interpreted by the ALJ and adopted by the Board may
  provide constitutionally deficient notice of what the statute
  requires. See Rein v. Meagher, 2020 CO 56, ¶ 33 (“The essential
  inquiry in addressing a void for vagueness challenge is whether the
  statute ‘forbids or requires the doing of an act in terms so vague
  that persons of ordinary intelligence must necessarily guess as to
  its meaning and differ as to its application.’” (quoting People v.
  Gross, 930 P.2d 933, 937 (Colo. 1992))).

                                    31
  accepted and adopted as part of her findings Mr. Welch’s testimony

  that (1) all of the houses in the entire master-planned community

  were the “job site,” with journeymen at the site working in multiple

  houses; and (2) the supervising journeymen were expected to

  inspect and sign off on the work done on the premises that day or

  face disciplinary measures. Accordingly, we conclude that Mr.

  Welch and Confidence complied with the requirements of section

  12-155-124 as set forth in this opinion.

¶ 56   Because we conclude that section 12-155-124 is constitutional

  but that the Board erred in its interpretation of the statute, we do

  not reach Mr. Welch and Confidence’s additional contention that

  the Board also erred by finding that the ALJ properly relied on the

  former Confidence employee’s hearing testimony for her

  interpretation.

                             V. Conclusion

¶ 57   The Board’s order is vacated.

       JUDGE ROMÁN and JUDGE TOW concur.




                                    32